Title: To Thomas Jefferson from Jesse Wharton, 25 September 1820
From: Wharton, Jesse
To: Jefferson, Thomas


Dear Sir
Nashville Tennessee
Sepr 25th 1820
The subject upon which I wish information, is of such an interesting nature to me that it will serve as an apology for troubling you so often. I mean the education of the rising generation. No man in the nation, I am well convinced, has had it more at heart and few have done more than yourself, in support of literary institutions; and in exciting among the people a spirit of acquiring useful knowledge—To the point—I have a son and a nephew both about 16 or 17 years old, they have become pritty well acquainted with the latin & Greek Languages; and I have a wish to take them to some one of the various colledges in these united States; but am a little at a loss to which. If the seminary near Charlottesville will be in complete operation in the spring, I propose bringing them there, particularly if you can recommend the institution. It is Located in my native county, and on the very spot where I studied laws; and altho I have resided in this state for about 23 years, still feel some little partiality for my native State, and the manners of its citizens.  If that institution will not be in operation by that time, I would be very much obledged by having your opinion, to what seminary you would advise the sending my children.I have the honor to be With great respect Yr friend & obt ServtJ. Wharton